IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,813


EX PARTE RODNEY CURTIS BIBLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F05-51098-Q IN THE 204TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and
sentenced to twenty-five years' imprisonment. The Fifth Court of Appeals affirmed his conviction.
Bible v. State, No. 05-05-01200-CR (Tex. App.-Dallas, delivered May 4, 2006, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
	Based on our independent review of the record, we find that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Fifth Court
of Appeals in Cause No. 05-05-01200-CR that affirmed his conviction in Case No. F05-51098-Q
from the 204th  Judicial District Court of Dallas County. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.
App. 1997); Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Applicant shall file his
petition for discretionary review with the Fifth Court of Appeals within 30 days of the date on which
this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997). 

Delivered: January 16, 2008
Do not publish